DETAILED ACTION
This non-final rejection is responsive to the RCE filed on 15 December 2021.  Claims 1, 3-11, 13-16, and 18-22 are pending.  Claims 1, 11, and 16 are independent claims.  Claims 1, 11, and 16 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant’s prior art arguments have been fully considered but they are partially persuasive.
Applicant argues (pgs. 9-10) that Dorum does not teach a user labeling common features between a first captured image and the second captured image for the cross view alignment of the first captured image and the second captured image.  Applicant further argues that Dorum does not depict the same area between the two images.  
Examiner respectfully disagrees.  Dorum teaches various frames in Fig. 4A which are then represented in the aerial view of Fig. 4A.  Accordingly, it may be reasonably interpreted as that the frames are of the same area as the aerial view image.  However, the newly amended claim language now necessitates that the second image is captured.  Dorum does not explicitly teach capturing the second image.  Accordingly, a new reference, Akiva (US 2018/0188046 A1), has been added to the rejection, as further detailed below.
The foregoing applies to all independent claims and their dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3-8, 11, 13-15, 16, 18, 19, 20, and 22  are rejected under 35 U.S.C. 103 as being unpatentable over Dorum (US 2017/0052035 A1) hereinafter known as Dorum in view of Akiva (US 2018/0188046 A1) hereinafter known as Akiva.


Regarding independent claim 1, Dorum teaches:
determining, camera trajectory data, for a first captured image depicting an area from a first perspective view, wherein the camera trajectory data specifies a path that a camera has traveled along a ground;  (Dorum: Fig. 4A and ¶[0067]; Dorum teaches a first perspective camera view which is part of a navigation path.)
processing, the camera trajectory data, to generate meta data indicating a position and an orientation of the first perspective view of the area relative spatially to a second perspective view of a second ... image that depicts the area;  (Dorum: Fig. 1B and ¶[0037] and ¶[0041]; Dorum teaches obtaining metadata from the video information, such as location information.  In addition, map data will also include meta data that includes the geo-position and orientation information.  Fig. 4A teaches the overhead view which teaches the second perspective view.)
providing the meta data as an overlay on the second ... image presented in a user interface, wherein the overlay represents respective locations, respective camera poses, and the camera trajectory data corresponding to the first captured image; and  (Dorum: Fig. 4A and ¶[0041] and ¶[0065]-¶[0067]; Dorum teaches a map view with video icon markers which show camera poses, location, and trajectory.)
receiving a user interaction input at the user interface for labeling common features between the first captured image and the second ... image for the cross view alignment of the first captured image and the second ... image,  (Dorum: ¶[0079]-¶[0080]; Dorum teaches the user editing attributes such as adding geolocation to the image, i.e. the user may drop a video frame on the map to add geo-reference to the video frame.  The foregoing teaches labeling common features between the first and second images.)
wherein the labeling comprises tying location points in the first captured image and the second captured image.  (Dorum: ¶[0079]-¶[0080]; Dorum teaches the user editing attributes such as adding geolocation to the image, i.e. the user may drop a video frame on the map to add geo-reference to the video frame.  The foregoing teaches labeling common features between the first and second images.)

Dorum does not explicitly teach capturing the overhead image.

However, Akiva does teach capturing the overhead image.  (Akiva: Fig. 3A and ¶[0111]; Akiva teaches aerial images depicting an aerial view may be taken by aircraft.)

Dorum and Akiva are in the same field of endeavor as the present invention, as the references are directed to capturing multiple views of the vehicle area.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to substitue a second image comprising of a map image as taught in Dorum with the second image collected from an aerial-based camera as taught in Akiva.  Dorum already teaches collecting images from different perspectives along with the metadata wherein the second image is a map image.  However, Dorum does not explicitly teach the second image collected from an aerial-based camera.  Akiva provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Dorum to include teachings of Akiva because the combination would allow the user to precisely identify the camera markers.



Regarding claim 3, Dorum in view of Akiva further teaches the method of claim 1 (as cited above).

Dorum further teaches:
wherein the first image is a ground level image collected from a ground-based camera sensor, and ... (Dorum: ¶[0032] and ¶[0101]; Dorum teaches the user equipment being a video camera in a vehicle.)

Akiva further teaches:
... wherein the second image is a top down image collected from an aerial-based camera sensor.  (Akiva: Fig. 3A and ¶[0111]; Akiva teaches aerial images depicting an aerial view may be taken by aircraft.)





Regarding claim 4, Dorum in view of Akiva further teaches the method of claim 1 (as cited above).

Dorum further teaches:
wherein the meta data includes data for generating a representation of the camera trajectory data.  (Dorum: Fig. 1B and ¶[0037] and ¶[0041]; Dorum teaches obtaining metadata from the video information, such as location information.  In addition, map data will also include meta data that includes the geo-position and orientation information.)




Regarding claim 5, Dorum in view of Akiva further teaches the method of claim 4 (as cited above).

Dorum further teaches:
wherein the representation includes reference angles drawn to indicate, vehicle tracks drawn to represent the camera trajectory data.  (Dorum: Fig. 4A; Dorum teaches drawing the camera trajectory data path which is angled.)





Regarding claim 6, Dorum in view of Akiva further teaches the method of claim 1 (as cited above).

Dorum further teaches:
further comprising: receiving an input that selects the first image for labeling; dynamically initiating the presenting of the meta data in the user interface based on the input; and presenting concurrently the first perspective view and the second perspective view in the user interface.  (Dorum: Fig. 4A and ¶[0065]-¶[0067]; Dorum teaches the user selecting icon 462 to display video 470.)




Regarding claim 7, Dorum in view of Akiva further teaches the method of claim 1 (as cited above).

Dorum further teaches:
wherein the first image is part of a plurality of images depicting the area from the first perspective, the method further comprising: rendering respective, camera trajectories of the plurality of images in the overlay on the second perspective view of the second image.  (Dorum: Fig. 4A and ¶[0065]-¶[0067]; Dorum teaches first perspective images being associated with the markers on the map display.)





Regarding claim 8, Dorum in view of Akiva further teaches the method of claim 7 (as cited above).

Dorum further teaches:
further comprising: rendering one or more markers respectively designated by a user in said each of the plurality of images in the user interface.  (Dorum: Fig. 4A and ¶[0065]-¶[0067]; Dorum teaches displaying the markers on the map display.  ¶[0079]-¶[0080] further teach the user editing attributes such as adding geolocation to the image, i.e. the user may drop a video frame on the map to add geo-reference to the video frame.  The foregoing teaches labeling common features between the first and second images.)




Regarding claims 11, 13-15, 16, 18, 19, and 20; these claims recite an apparatus and a non-transitory computer-readable storage medium that performs the method of claims 1, 3-5, and 7; therefore, the same rationale for rejection applies.




Regarding claim 22, Dorum in view of Akiva further teaches the method of claim 1 (as cited above).

Dorum further teaches:
dynamically highlighting a location point in the camera trajectory data in the second image, wherein the location point corresponds to the area relatively spatially to the first image.  (Dorum: ¶[0067]; Dorum teaches the user selecting point 462 and the video playing at the location of the icon 462 for that location.  Accordingly, the video playing at the selected icon location highlights a location point in the camera trajectory data in the second image.) 





Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dorum in view of Akiva in view of Sachdeva (US 10,169,680 B1) hereinafter known as Sachdeva.

Regarding claim 9, Dorum in view of Akiva further teaches the method of claim 1 (as cited above).

Dorum does not explicitly teach the limitations of claim 9.

However, Sachdeva teaches:
wherein the user interface is presented to a user to annotate the first image and the second image to create a training data set for a machine learning model to perform automated cross view alignment of images.  (Sachdeva: Fig. 4 and col. 14, lines 5-21 and col. 27, lines 20-27; Sachdeva teaches using the interface to annotate images to create a training data set for a machine learning model.)

Dorum and Sachdeva are in the same field of endeavor as the present invention, as the references are directed to collecting metadata to align image features.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a second image comprising of a map image as taught in Dorum with presenting an interface to the user to create a machine learning model training data set as taught in Sachdeva.  Dorum already teaches collecting images from different perspectives along with the metadata wherein the second image is a map image.  However, Dorum does not explicitly teach with presenting an interface to the user to create a machine learning model training data.  Sachdeva provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Dorum to include teachings of Sachdeva because the combination would allow machine learning modifications.




Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dorum in view of Akiva in view of Davis (US 2010/0098342 A1) hereinafter known as Davis.

Regarding claim 10, Dorum in view of Akiva further teaches the method of claim 1 (as cited above).

Dorum does not explicitly teach the limitations of claim 10.

However, Davis teaches:
wherein the cross view alignment of images is used to perform geometric correction of location data associated with the first image, the second image, or a combination thereof.  (Davis: Fig. 3A and ¶[0092]; Davis teaches a geometric correction of locations on images can be performed based on cross image analysis.)

Dorum and Davis are in the same field of endeavor as the present invention, as the references are directed to collecting metadata of multiple images.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of collecting images from different perspectives and describing trajectory data based on metadata as taught in Dorum with performing geometric correction of locations on images based on cross image analysis as taught in Davis.  Dorum such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Julian to include teachings of Davis because the combination would allow users to rapidly identify areas of interest, as suggested by Davis: ¶[0009].



Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dorum in view of Akiva in view of Seitz (US 2016/0005145 A1) hereinafter known as Seitz.

Regarding claim 21, Dorum in view of Akiva further teaches the method of claim 1 (as cited above).

Dorum does not explicitly teach the limitations of claim 10.

However, Seitz teaches:
wherein the camera trajectory data is collected as a time ordered sequence of location points sensed by one or more sensors, and wherein the location points include latitude, longitude, and elevation.  (Seitz: ¶[0047]; Seitz teaches position data associated with a ground baesd image that includes latitude, longitude, and altitude.)

Dorum and Seitz are in the same field of endeavor as the present invention, as the references are directed to collecting metadata associated with camera images.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine retrieving camera images along a trajectory wherein the images are associated with GPS coordinates as taught in Dorum with the images further containing latitude, longitude, and elevation data as taught in Seitz.  Dorum already teaches collecting images from different perspectives along with the metadata from GPS.  However, Dorum does not explicitly teach the images further containing latitude, longitude, and elevation data.  Seitz provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Dorum to include teachings of Seitz because the combination would allow collection of more relevant data.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145